Order filed March 1, 2022




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-21-00696-CV
                                       ____________

                      NANCY JUDITH FRANCO, Appellant

                                           V.

                          ARTEMIO OROZCO, Appellee


                     On Appeal from the 245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-79679

                                       ORDER

       The clerk’s record was filed February 2, 2022. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Petitioner’s Motion for New Trial filed
October 15, 2021.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 14, 2022, containing Petitioner’s Motion for New Trial
filed October 15, 2021.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.